PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/310,926
Filing Date: 14 Nov 2016
Appellant(s): STRUMENTI et al.



__________________
Mr. Brian M. Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
(B) Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(C) Claim(s) 1-7, 9-16, 19 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Korenic et al. (US 6142219 A), herein Korenic, in view of Dorin et al. (US 7600743 B2), herein Dorin.
(D) Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korenic (US 6142219 A), as modified by Dorin (US 7600743 B2), as applied to claim 7 above, and further in view of Birkner et al. (US 20100101234 Al), herein Birkner.

(2) Response to Argument
	As per the 112(a) rejection of claim 3, appellant argues that the position taken in the Final Office Action contains a clear error because the specification consistently discloses that a portion of the at least one tube bundle is wetted.1 Appellant alleges that because the specification discloses applied to an end portion of the tube bundles, then the claim language of “said wetting device is configured to wet only said end part of said at least one tube bundle […]” is supported by the original disclosure and is compliant with § 112(a). Appellant cites various portions of the written description to support said argument.2 However, these arguments are considered unpersuasive as follows.
	First, it should be noted that despite the portions of the specification cited by applicant supporting the act of “spraying” or “applying” water to a specific portion of the tube bundle, said cited portions do not provide support for the current claim language of the wetting device being “configured to wet only said end part”. The specification indeed supports directly applying water to an end portion of the tube bundles, but it does not support limiting the act of becoming “wet” to only said end portion. As currently recited, the claim language appears to cover a scope which falls outside the scope of the original disclosure, since the specification does not describe how exactly one of ordinary skill in the art would be able to limit the wetting (i.e. the act of becoming wet) to only a localized area. A review of paragraphs 103-1043 and figure 3 of the instant invention shows that although the instant invention supports applying water (via 24) directly to an end portion (of 18), the act of “wetting” occurs over the entire tube bundle (18), as evidenced by the homogenous water film “Y” shown in the drawing(s) and described in said paragraphs. In fact, figure 3 shows droplets of water dripping from the bottom portion of the tube bundle (18), which is explicit evidence that the entire tube bundle becomes saturated, not just an end portion as currently claimed. It should be noted that there is a significant difference between only directly applying water to the end portion, and only wetting said end portion. Based on this significant difference, it is deemed that the current claimed subject matter of “said wetting device is configured to wet only 
Appellant was previously notified that in order to overcome this rejection, the claims could be amended to better reflect the disclosed subject matter. For instance, appellant was suggested to amend the claims to recite more appropriate, 112(a) compliant language, such as: “wherein said wetting device is configured to directly apply water only to said end part […]”, which is considered to also avoid any ambiguities related to the 112(b) rejection. 
	As per the 112(a) rejection of claim 4, appellant argues that the Final Office Action contains a clear error because it only allegedly considers paragraphs 103-104 of the printed publication. Appellant then cites various portions of the specification to argue that “[a]t no point does Appellant’s specification disclose that the entire surface is wetted as alleged in the final rejection”. Appellant then alleges that the rejection is based on an unfair reading of the specification.4 However, these arguments are also considered unpersuasive.
	First, it should be noted that paragraphs 103-104 of the printed publication are not the only portion of the specification relied upon for the rejection. Nonetheless, assuming arguendo, said paragraphs are the parts of the specification that provide direct evidence that the “wetting” is not limited to “only an end part”, as claimed. As described in said paragraphs, the wetting creates a homogenous water film that covers the tube bundle, and said description is explicitly shown in figure 3 of the instant invention. Since the drawings are considered part of the original disclosure, and are intended to guide one of ordinary skill in the art towards ascertaining the subject matter for which protection is being sought,5 a preponderance of evidence thus shows that the claimed subject matter does not appear to comply with the written description requirement.
6 and therefore, said arguments are considered unpersuasive in light of the above response.
	 As per the 112(b) rejections, appellant appears to merely allege that a person of ordinary skill in the art would understand the scope of the features being claimed in claims 3, 4, 15 and 16.7 However, this argument is not persuasive given that it appears to be a mere allegation of patentability. Therefore, the above discussion with regards to the 112(a) issues is deemed to address any issues related to the 112(b) rejections as well.
	As per the 103 rejection of claim 1, appellant appears to argue that the cited prior art does not disclose the claimed features related to the wetting device including the adjusting means with the related minimum/maximum wetting width dimensions. First, appellant specifically argues that “at no point does Korenic et al. disclose that the distribution system 46 wets a specific portion of the heat exchange section 28” and that “the distribution system 46 of Korenic et a. wets at the whole surface of the heat exchange section 28 at the same time.”8 Second, appellant then further argues that “[t]he whole surface of the heat exchange section 28 of Korenic et al. is not a portion of the heat exchange section 28 and is not a portion of the heat exchange section 28 that is different from an overall dimension of the heat exchanger section 28 as claimed” and that the position of the current rejections regarding the adjustable nozzle in Korenic performing the claimed function is improper. Third, appellant alleges that “there is no disclosure in Korenic et al. that supports the position taken in the final rejection that Korenic et al. discloses an adjusting means as featured in the present invention” because, allegedly, the “spray nozzles 48 are disposed in series in a conduit 9 Fourth, appellant also alleges that the valves in Korenic are not independently adjustable, and then argues that the teaching reference of Dorin does not supplement the alleged deficiencies of Korenic.10 However, these arguments are also considered unpersuasive as follows.
	First, it should be noted that Korenic indeed discloses applying water to only an end portion of the tube bundle, in the same manner appellant’s invention applies water only to an end portion of the tube bundle. This is clearly evidenced by the location of the nozzles (46) of Korenic which are located at a distal upper end of the tube bundle (36). Therefore, Korenic clearly teaches applying water directly and only to an upper end of the tube bundles. The fact that Korenic’s tube bundle gets entirely coated by water is entirely and equally analogous to the fact that the instant invention’s tube bundle also gets entirely coated by water (see paragraphs 103-104 and figure 3 of the instant invention). How is the instant invention any different from Korenic, if both tube bundles are being coated with water, while water is only directly applied to one end of the tube bundle? Second¸  it should also be noted that the portion that is being directly wetted by the wetting device in Korenic only comprises one “dimension” or “side” of the tube bundle, not the entire surface area of said tube bundle. That is, water is only being applied to one face of the tube bundle in Korenic (namely, an upper surface thereof, instead of being applied around and all over the bundle), similar to how water is only being applied to one face of the tube bundle in the instant invention. How is the instant invention any different from Korenic with regards to this feature? Third, it should be noted that Korenic explicitly discloses the following in column 8, lines 3-11: “It may be desirable to include a motorized or manually operable valve (not shown) as part of the The valve could be used to control the volume, duration or rate of flow of evaporative liquid prayed onto the coils of the second indirect heat exchange section 28. The valve could be connected to the programmable logic element 72 so that operation of the valve could be based upon the process fluid temperature or some other parameter.” Likewise, Korenic also discloses the following in column 5, lines 56-63: “The distribution system 46 also includes a conduit 47, valve 49 or any other suitable device for introducing evaporative liquid to the apparatus; as shown in FIG. 1, in the illustrated embodiment the evaporative liquid is introduced into the sump 56. A sensor 51 could be placed in the sump 56 to determine whether the level of evaporative liquid falls below a pre-determined level, to activate a pump or open the valve 49 to replenish the supply of evaporative liquid”. In light of the above, the disclosure of Korenic teaches the claimed invention by virtue of disclosing at least two valves (49 and the valve described in column 8) that are adjustable to control a flow rate or volume of fluid provided by the nozzles. Fourth, by controlling the volume and/or flow rate of the fluid exiting the nozzles, one may control the dimensions or “width” of the fluid exiting the nozzles, similar to how one controls the spraying “width” of a conventional garden hose by regulating the flow rate of water via the spigot or nozzle-valve. Therefore, appellant’s arguments are considered unpersuasive.
	As per the 103 rejection of claim 2, appellant appears to reiterate the same arguments as for claim 1.11 However, said arguments are considered unpersuasive at least in light of the above response. Moreover, assuming arguendo, it has been held that the manner of operating a device does not patentably differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does.12 Therefore, the prior art indeed discloses the claimed invention since it is at least capable of being operated in the same manner as the claimed invention.
only wetting an end part of the tube bundle.13 However, said arguments are considered unpersuasive in light of the 112(b) rejection that describes why the scope of the claim is unclear, and in light of the 103 rejection which applies an interpretation in accordance to the 112(b) issues. In other words, the prior art of Korenic is construed to apply water directly to only a top end of the tubes, which is analogous to what is described within the specification and drawings of the instant invention.
	As per the 103 rejection of claim 5, appellant appears to argue that the prior art does not provide a teaching for a hydraulic system that only wets an end part as claimed.14 However, said arguments are considered unpersuasive in light of the above response, further in view of the fact that Korenic discloses a hydraulic system (50 and related components) which functions or is at least capable of functioning in the claimed manner.
	As per the 103 rejection of claim 6, appellant appears to argue that the prior art does not provide a teaching for the nozzles being connected to a hydraulic system, the nozzles being configured to wet only a respective part of the heat exchange surface.15 However, these arguments are considered unpersuasive in light of the above response, and further in view of the fact that Korenic indeed discloses the nozzles (48) connected to a hydraulic system (50 and related components), wherein each of the nozzles (48) respectively apply water to a portion of the tube bundle that is directly adjacent thereto. One of ordinary skill in the art would recognize that Korenic’s disclosure of a plurality of nozzles (48) arranged side by side at an end portion of the tubes provides a preponderance of evidence of each of the nozzles being associated with a 
	As per the 103 rejection of claim 7, appellant appears to argue that the prior art does not teach the creation of a homogeneous water film as claimed. Appellant also alleges that the disclosure of the substantial coverage of the tube banks in Column 8, lines 11-14 of Korenic “only directs a person of ordinary skill in the art toward a particular flow of evaporative liquid” and “is void of any mention as to [a] substantially homogenous water film on at least one tube bundle as claimed”.16 However, these arguments are considered unpersuasive in light of the above response, further in view of the fact that one of ordinary skill in the art would recognize that the “substantial coverage” described in Korenic is sufficient to meet the claimed invention. Namely, one of ordinary skill in the art would recognize that water contains physical properties such as a “surface tension”, wherein cascading water on a surface maintains a substantial homogeneity given said surface tension. This can be more easily visualized with a practical example such as when one takes a garden hose and sprays water on a particular surface, wherein said water starts cascading towards the ground due to gravity, and wherein said cascade is in the form of a substantially homogeneous water film. Since the physics that govern water are presumably the same in both the case of the “garden hose” and the instant invention, a preponderance of evidence shows that the prior art indeed meets the claimed invention.
	As per the 103 rejection of claim 9, appellant appears to reiterate the same arguments as for the previous claims.17 Therefore, said arguments are considered unpersuasive in light of the above responses. 
18 However, these arguments are considered unpersuasive in light of the fact that Korenic teaches a managing device (72) that manages a flow of atomized water (via pump 54), wherein the temperature of the process fluid at the process outlet (14) represents a temperature of the fluid flowing through the tube bundle (28) given the fluidic relationship between the tube bundle (28) and the process outlet (see figure 1). Moreover, the prior art explicitly teaches that additional inputs, including inputs directly associated with the tube bundle (28), may be relied upon by the control system (see column 7, line 37 through column 8, line 2 of Korenic). Therefore, appellant’s arguments regarding claim 10 are considered unpersuasive.
	As per the 103 rejection of claim 11, appellant appears to provide similar arguments as for claim 10, wherein appellant argues that the process parameter is in a discharge line and not in at least one tube bundle.19 However, these arguments are considered unpersuasive in light of the above response, and further in view of the fact that Korenic teaches that the process fluid temperature measured at the outlet corresponds to the tube bundle (see figure 1). In addition, Korenic teaches a control system that considers multiple temperatures throughout the system, including a temperature of the tube bundle, per se (see column 7, line 37 through column 8, line 2 of Korenic).
20 However, these arguments are considered unpersuasive since Korenic clearly discloses a recovery means (56 and related components) that provides water to a humidifying system (see column 13, lines 44-51). Said portion of Korenic discloses that the air is saturated with humidity when water is applied to a humidifying section.
	As per the 103 rejection of claim 13, appellant appears to argue that the prior art as combined does not teach a heat exchange surface that increases from an entrance to an exit.21 Appellant also reiterates the argument for claim 1 regarding the wettable width.22 However, these arguments are considered unpersuasive in light of the above responses, and further in view of the fact that a heat exchange tube surface is analogous to the surface area of a cylinder, which is given by the following equation:             
                A
                =
                2
                π
                r
                h
                +
                2
                π
                
                    
                        r
                    
                    
                        2
                    
                
            
        , wherein “h” is the height or length of the cylinder/tube, and “r” is the radius. Since the surface area of a cylinder increases as the length increases, as evidenced by the aforementioned equation, the prior art indeed teaches the claim limitations with regards to the increasing surface area of the tube bundle heat exchange surface.
	As per the 103 rejection of claims 15 and 16, appellant appears to reiterate the arguments presented for claims 3 and 4.23 Therefore, said arguments are considered unpersuasive in light of the above response(s).
	As per the 103 rejection of claim 20, appellant appears to reiterate the same arguments regarding the wettable width of the system. Appellant argues that the prior art wets an entirety of 24 However, these arguments are considered unpersuasive in light of the fact that Korenic suggests the claimed steps by virtue of disclosing that the valves of the system may be controlled, wherein a minimum dimension of zero can be achieved by closing the valves, and a maximum dimension can be achieved by fully opening the valves, as described in at least page 22 of the Final Office Action..
	As per the 103 rejection of claims 8, 17 and 18, appellant appears to incorporate by reference the previous arguments. Therefore, said arguments are also considered unpersuasive in light of the above response.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/CANDICE D WILSON/Primary Examiner, OPQA                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See page 12 of the Appeal Brief.
        2 See page 13, Id.
        3 See the printed publication (US 20170082370 A1).
        4 See page 14 of the Appeal Brief.
        5 See MPEP § 608.02.
        6 See pages 14-16 of the Appeal Brief.
        7 See pages 17-19, Id.
        8 See page 20, Id.
        9 See page 21, Id.
        10 See page 22, Id.
        11 See pages 22 and 23, Id.
        12 See MPEP § 2114 (II).
        13 See pages 23 and 24 of the Appeal Brief.
        14 See page 25, Id.
        15 See page 26, Id.
        16 See page 27, Id.
        17 See page 28, Id.
        18 See pages 29 and 30, Id.
        19 See pages 30 and 31, Id.
        20 See pages 31 and 32, Id.
        21 See page 32, Id.
        22 See page 33, Id.
        23 See pages 34-36, Id.
        24 See page 37, Id.